DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 8 and 10 is/are rejected under 35 U.S.C. 103 as obvious over Carlotto (US 2017/0041520 A1) and in view of de Cavalcanti (US 10,139,150 B2).
In regards to claim 1, Carlotto teaches a refrigerator (100) comprising: a storage compartment (102) having a storage region that stores a stored object (102 contains shelves 110 to store food, see paragraphs 17 and 12); a door (104, 105) that opens and closes the storage compartment (see fig. 1 and paragraph 16); an imaging unit (cameras 121, 122, 123, 124, 125, see fig. 1 and paragraph 19) that is provided at an inner side of the door (see fig. 1) at a position higher than or equal to a height of the storage compartment (124 at the top position, see fig. 1); and a determination unit (ACU 140 and human-
However, Carlotto does not explicitly teach an air outlet that is provided in a rear wall of the storage region and that blows cold air into the storage region; and the imaging unit positioned higher than or equal to a height of the air outlet.
de Cavalcanti teaches an air outlet (vents 38) that is provided in a rear wall of the storage region (38 at walls 20 and 22, see fig. 1b) and that blows cold air into the storage region (see col. 3 lines 60-63).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified the back wall of the refrigerator of Carlotto by providing air supply vents (38) in the rear wall as taught by de Cavalcanti at the rear wall of Carlotto in order to allow the cold air to be evenly distributed from a top position because cooler air settles down in comparison to warmer air. Also it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, that the placement of the air supply vents (38) at the rear wall into the refrigerator of Carlotto would place the top camera (124) at a higher or equal height than at least the lower air supply vent (38, especially the lower vent 38, see fig. 1B de Cavalcanti and fig. 1, Carlotto) because de Cavalanti shows the second/lower air supply vent (38) below the first top shelf of the refrigerator (see fig. 1b, de Cavalcanti) and the images taken by the cameras of Carlotto would capture the air outlets and the arrangement of stored objects.
In regards to claim 2, Carlotto teaches the determination unit identifies varied shape content of the refrigerator compartment by the cameras (see paragraphs 12, 21 and 29) including milkt, eggs, juice (which may have different shapes, see paragraph 12) and process the images and display the images through output devices (645, see paragraph 38) and displays (see paragraphs 49-50 and 53), and de Cavalcanti teaches a rectangular type shape for the air supply vent (38), which one of skill in the art 
In regards to claim 3, Carlotto teaches the determination unit identifies varied shape content of the refrigerator compartment by the cameras (see paragraphs 12, 21 and 29) including milkt, eggs, juice (which may have different shapes, see paragraph 12) and different portions of the compartment (see abstract and paragraph 29), which would include the rear wall (112) with flat surface pattern and brackets (111, see fig. 1 and paragraphs 17, 19) and process the images and display the images through output devices (645, see paragraph 38) and displays (see paragraphs 49-50 and 53), and de Cavalcanti teaches a rectangular double paneled (20, 22) rear wall (see fig. 1B), which one of skill in the art would have found obvious to identify by the determination unit of Carlotto because Carlotto is capable of capturing large extent of the compartment (102, see paragraph 29, Carlotto).
In regards to claim 8, Carlotto teaches that the determination unit determines whether an image of at least one of the air outlet and a predetermined region of the rear wall is acquired (ACU 140 receives images from cameras through communication device 660 and by having a communication with modulator 665, controlling intensity of light sources and sending start notice, see paragraphs 42 and 44; and confirming the images of the zones, see step 730, fig. 7), and wherein the refrigerator further comprises a notification unit (via output device 645 or display 160) that provides a notification to a user (via output device 645 or display 160)  if the determination unit determines that the image of the air outlet or the predetermined region of the rear wall is not acquired (see flow chart of fig. 3 with response NO to step 730, sending a notification to a part of the ACU 140 and the control platform 600, see paragraph 44; Also step image of the rear wall captured by cameras 12-125 when the door is closed, displaced on the interface display 160 or output devices 645, see paragraphs 38 and 49).
In regards to claim 10, Carlotto as modified teaches that the determination unit determines by the images taken through the imaging unit (cameras 121, 122, 123, 124, 125, see fig. 1 and paragraph 19) that back of the refrigerant is hidden or visible to the imaging unit, and the determination unit further determines a passage along which the cold air blown out from the air outlet flows forward is blocked due 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as obvious over Carlotto in view of de Cavalcanti as applied to claim 1 above and further in view of Kavounas (US 2006/0096303 A1).
In regards to claim 4, Carlotto does not explicitly teach a mirror that is provided on an upper surface of the storage region and that reflects an upper side from the air outlet relative to the imaging unit.
However, Kavounas teaches a mirror (777) that is provided on an upper surface of the storage region (at an upper surface of the rear wall in the storage region, see fig. 7) and that reflects an upper side relative to the imaging unit (upper portion of the mirror 777 reflects the upper portion relative to the camera 752, see fig. 7, and paragraph 86).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified refrigerator compartment of Carlotto by providing a mirror that is provided on an upper surface of the storage region and that reflects an upper side relative to the imaging unit as taught by Kavounas and placed between the vents (38) at the upper surface of the rear wall in the refrigerator of Carlotto as modified to reflect the upper side from the air outlet in order to allow the mirror to assist in the imaging process (claim 14, Kavounas).

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as obvious over Carlotto in view of de Cavalcanti as applied to claim 1 above and further in view of Eveland (US 2009/0277210 A1).
In regards to claim 5, Carlotto teaches a lower imaging unit (cameras 121-123 and camera 124 adjacent light 131) that is provided below the imaging unit at the inner side of the door (see fig. 1) and 
However, Carlotto does not explicitly teach that the trays are translucent.
Eveland teaches that the refrigerant shelf are translucent (see paragraph 125).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified the refrigerator of Carlotto as modified by providing translucent shelf as taught by Eveland into the refrigerator of Carlotto as modified in order to all the display devices to clearly show the food items stored on each shelf and show the entire storage compartment by movement of the cameras even if some of the cameras are dysfunctional. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to understand that the moving cameras at different elevations within the refrigerator of Carlotto would capture images of more than one region with respect to the shelves and especially with the translucent shelves, regions above and below the shelves would be captured and displayed by upper or lower level cameras because Carlotto allows the cameras some movement to capture all of storage compartment with even reduced number of cameras (see paragraph 29, Carlotto).
In regards to claim 7, Carlotto teaches a light radiator (132) that radiates light onto the target storage region from above (light directed from source 132 on to the shelf 110), wherein the lower imaging 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as obvious over Carlotto in view of de Cavalcanti and Eveland as applied to claim 5 above and further in view of Kavounas (US 2006/0096303 A1).
In regards to claim 6, Carlotto teaches that the tray (110) that defines a lower end of the target storage region (target region above the lower shelf 110 on bracket 111, see fig. 1) is provided with an optical region (region at the rear wall above the shelf 110).
However, Carlotto does not explicitly teach the optical region is near the outlet and the region having optical characteristics that direct a component of light traveling from the target storage region and transmitted through the tray toward the lower imaging unit.
Kavounas teaches a mirror (777) that is provided on an upper surface of the storage region in the targeted region above shelf (at an upper surface of the rear wall in the storage region above the horizontal shelves, see fig. 7) and the optical region having optical characteristics (mirror 777 reflects light) and transmits the light to the imaging unit (752, upper portion of the mirror 777 reflects the upper portion relative to the camera 752, see fig. 7, and paragraph 86).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified refrigerator compartment of Carlotto as modified by providing a mirror that is provided acts as reflector with optical characteristics such that the a component of light 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as obvious over Carlotto in view of de Cavalcanti and Eveland as applied to claim 5 above and further in view of Kim (US 2016/0146527 A1).
In regards to claim 9, Carlotto does not explicitly teach that the determination unit determines a distance between the air outlet and the stored object placed in front of the air outlet based on the image acquired by at least one of the imaging unit and the lower imaging unit, and wherein the refrigerator further comprises a notification unit that provides a notification to a user if the determination unit determines that the distance between the air outlet and the stored object placed in front of the air outlet is larger than or equal to a predetermined distance.
However, Kim teaches that a determination unit (100, 130) determines a distance between the closed position of the drawer and the new position of the drawer (withdrawn distance of the drawer, see figs. 29-30, 32; and paragraphs 491, 494) based on the image acquired by at least one of the imaging unit and the lower imaging unit (based on images captured by camera at step S1, see fig. 29), and wherein the refrigerator further comprises a notification unit (display 14) that provides a notification to a user (see step S2109, fig. 34 and paragraph 420) if the determination unit determines that the distance between the drawn drawer and the original closed position of the drawer is larger than or equal to a predetermined distance (when the withdrawn distance of the drawer is greater than 30%, see paragraph 498-499, and 503).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have reprogrammed the determination unit of refrigerator of Carlotto as modified by applying the distance measurement technique to measure distance between two positions and notify the user through a notification device if the measure distance is equal to or exceeds a 

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as obvious over Ryu (US 2014/0293060 A1) and in view of Lee (US 2014/0300265 A1).
In regards to claim 1, Ryu teaches a refrigerator (100) comprising: a storage compartment (20) having a storage region that stores a stored object (see figs. 7-8); a door (30, 50) that opens and closes the storage compartment (see fig. 1 and 3); an imaging unit (cameras 40, 60, 22, 340, 360, and 92, see fig. 3 and paragraphs 146 and 114) that is provided at an inner side of the door (see fig. 3) at a position higher than or equal to a height of the storage compartment (40 and 60 above the storage compartment shelves, see fig. 3); and a determination unit (80, 200, see figs. 15-16) that determines an arrangement state of the stored object stored in the storage region with respect to the back wall of the refrigerator (see figs. 7-8, 16 and paragraph 114) based on the image acquired by the imagining unit (based on images form cameras 40, 60, 22, 92, 340 and 360, see figs. 3, 4, 6, 14 and paragraph 114).
However, Ryu does not explicitly teach an air outlet that is provided in a rear wall of the storage region and that blows cold air into the storage region; and the imaging unit positioned higher than or equal to a height of the air outlet.
Lee teaches an air outlet (duct 9 with vents, see fig. 1) that is provided in top wall of the storage region (see fig. 1) and that blows cold air into the storage region (see paragraph 31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have modified the cool air flow arrangement at the refrigerator of Ryu by providing the air outlet ducts at the top and rear walls in the refrigerator of Ryu based on the teaching of 

Response to Arguments
Applicant's arguments filed 10/2/2020 have been fully considered but they are not persuasive. In response to applicants' argument, "Carlotto and de Cavalcanti do not teach arrangement state with respect to the air outlet" the examiner maintains the rejection and points out that in applicant's invention the determination units associated with the imagining unit take images of the compartments of the refrigerator. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763